{¶ 17} Of course, a person who drives drunk is reckless, so one crime cannot be committed without committing the other. But even if that were not so, a defendant cannot be doubly punished.
 {¶ 18} Four people were killed by Hundley's criminal conduct. Nowhere this side of Oz can that amount to eight counts of homicide.
 {¶ 19} The only citations necessary are these: (1) "No person shall be twice put in jeopardy for the same offense,"20 and (2) "nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb."21 The Double Jeopardy Clauses prohibit multiple punishments for the same conduct. Here the punishment *Page 8 
is exactly double — eight punishments for four homicides. There could not be a clearer double jeopardy violation. Cases such as this — which defy logic — cause normal people to wonder at the machinations of the law.
 {¶ 20} I concur in the balance of the decision.
20 Section 10, Article I, Ohio Constitution.
21 Fifth Amendment, United States Constitution. *Page 1